Matter of Natasha M. v James H. (2019 NY Slip Op 00985)





Matter of Natasha M. v James H.


2019 NY Slip Op 00985


Decided on February 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2019

Sweeny, J.P., Tom, Webber, Kahn, Kern, JJ.


8363

[*1]In re Natasha M., Petitioner-Appellant,
vJames H., Respondent-Respondent.


Carol L. Kahn, New York, for appellant.
Kenneth M. Tuccillo, Hastings on Hudson, for respondent.

Order, Family Court, New York County (J. Machelle Sweeting, J.), entered on or about January 12, 2018, which dismissed petitioner mother's petition for violation of order of support, unanimously affirmed, without costs.
Petitioner failed to establish that respondent willfully violated the order of child support (see Matter of Powers v Powers , 86 NY2d 63, 69 [1995]; Family Ct Act § 454). The evidence, which included the New York City Office of Child Support Enforcement Account Statement, showed that respondent made all the payments as ordered, and that his payments actually exceeded the required monthly child support payments. Contrary to petitioner's argument that respondent willfully violated the order because he made no additional payments towards the accrued arrears, the order of support did not direct respondent to pay an additional fixed amount towards the arrears.
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 7, 2019
CLERK